 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                         )   Case No. 19-cr-01027-AJB
     UNITED STATES OF AMERICA,
12                                         )
                                           )   ORDER GRANTING
13                 Plaintiff,              )   MOTION TO DISMISS
           v.                              )   WITHOUT PREJUDICE
14                                         )
                                           )
15   DUAYNE MIKAEL VALERY,                 )
                                           )
16                                         )
         Defendant                         )
17                                         )
18
19        IS HEREBY ORDERED that the United States’ Motion to Dismiss the charges under
20 the above-referenced case number currently pending against the Defendant, DUAYNE
21 MIKAEL VALERY, be granted. The dismissal will be without prejudice.
22        IT IS SO ORDERED.
23
     Dated: April 11, 2019
24
25
26
27
28


30
